    Case 2:20-cv-05059-CCC Document 5 Filed 04/24/20 Page 1 of 2 PageID: 73


                                                                                        USDC SDNY
UNITED STATES DISTRICT COURT                                                            DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                           ELECTRONICALLY FILED
----------------------------------------------------------------X                       DOC #: _________________
YEKATRINA PUSEPA,                                               :                       DATE FILED: 4/24/2020
                                                                :
                                                  Petitioner, :
                                                                :               1:20-cv-3224-GHW
                              -against-                         :
THOMAS DECKER, Director, ICE N.Y. Field :                                               ORDER
Office, and CHAD WOLF, Acting Secretary of the :
Department of Homeland Security,                                :
                                                                :
                                              Respondents. :
                                                                :
--------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         On April 23, 2020, Petitioner filed a petition for habeas corpus. Dkt No. 1. Because the

petition asserts only a single “core” habeas claim, it is properly heard only in the petitioner’s district

of confinement. See Order to Show Cause, Torres Martinez v. Decker, No. 19 Civ. 8727 (GHW)

(S.D.N.Y. Oct. 2, 2019), Dkt No. 7; Benitez v. An Unknown Immigration Officer Employed by the

Department of Homeland Security, No. 19 Civ. 3153 (GHW) (S.D.N.Y. May 6, 2019), Dkt No.

3; see also Arriaga Reyes v. Decker, No. 20 Civ. 2737 (PAE) (S.D.N.Y. Apr. 2, 2020), Dkt No. 4, at 3

(collecting cases). Petitioner is currently detained in the Hudson County Jail in New Jersey, Dkt No.

1 ¶¶ 1-2, which is located in the judicial district of the United States District Court for the District of

New Jersey. See 28 U.S.C. § 110.

         For the reasons set forth in the Court’s prior orders in Torres Martinez and Benitez and in

accord with the weight of authority in this District, the Court holds sua sponte that it lacks venue over

Petitioner’s core habeas claim. 1 The Court therefore transfers this case to the District of New Jersey



1
  Under ordinary circumstances, the Court might be inclined to proceed via an order to show cause to allow the
parties to stipulate to a transfer of jurisdiction, as the Court did in Torres Martinez, or to allow the parties to brief the
issue. However, given the urgent nature of Petitioner’s claim, the Court has chosen to proceed expeditiously, so that
Petitioner’s claims can be decided on the merits as quickly as possible.
   Case 2:20-cv-05059-CCC Document 5 Filed 04/24/20 Page 2 of 2 PageID: 74



forthwith and without delay.

        The Clerk of Court is further directed to terminate all pending motions, adjourn all

remaining dates, and to close this case. In light of the need for urgent judicial attention to

petitioners’ claims, the Court waives the seven-day period provided in Local Civil Rule 83.1 to

effectuate a transfer to a different district. Because of the significant liberty interests and other

equities at stake, and in recognition of the grave risks that continued confinement may pose to

Petitioner’s health, the Court directs the Clerk of Court to effectuate this transfer urgently.

        SO ORDERED.

Dated: April 24, 2020
                                                         __________________________________
                                                                   GREGORY H. WOODS
                                                                  United States District Judge




                                                     2
